        Case 1:19-cv-03132-EGS Document 12 Filed 01/30/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

CLARENCE ROSS,                                       ) Civil Action No. 1:19-cv-3132 EGS
                                                     )
       Plaintiff,                                    )
                                                     )
vs.                                                  )
                                                     )
AKAL SECURITY, INC.                                  )
                                                     )
       Defendant.                                    )     A JURY IS DEMANDED

                            Agreed Motion for Entry of Protective Order

       The plaintiff, Clarence Ross, and the defendant, Akal Security, Inc., jointly ask this

Court to enter the attached protective order regarding medical records sought from the plaintiff.

/s/ Katherine L. Butler
Butler & Harris
1007 Heights Boulevard
Houston, Texas 77008
(713) 526-5677
(888) 370-5038 Fax

Counsel for the plaintiff

/s/ Kurt Peterson
LITTLER MENDELSON, P.C.
3424 Peachtree Road, N.E. Suite 1200
Atlanta, GA 30326
Tel: (404) 760-3910
Fax: (404) 233-2361

Counsel for the defendant




                                                1
        Case 1:19-cv-03132-EGS Document 12 Filed 01/30/20 Page 2 of 2




                                     Certificate of Service

       I certify that a true and correct copy of this document has been served upon the
defendant’s counsel through the Court’s ECF system on January 30, 2020.


                                                    /s/ Katherine L. Butler




                                               2
